Citation Nr: 1435835	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected cervical
strain with intervertebral disc syndrome (referred to as cervical spine disability) prior to October 2, 2012, and in excess of 20 percent since October 2, 2012.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision by the above Department of Veterans Affairs (VA), 
which established service connection for the Veteran's cervical spine disorder and
assigned an initial rating of 10 percent, effective from October 1, 2008.  Since this decision, the Veteran's appeal has been before the Board twice before.  The first instance was in September 2012 at which time the Board remanded for a new examination, which was completed in October 2012.  Before the appeal returned to the Board for a second time, the RO increased the Veteran's rating in a January 2013 rating decision to 20 percent, effective October 2, 2012.  Because the maximum benefit was not granted, the issue of entitlement to a higher rating remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal returned to the Board in January 2014, but was remanded a second time to the RO due to the failure of the October 2012 examination to discuss neurological abnormalities described by the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).   Another examination was completed to discuss the claimed neurological deficits, which was completed in February 2014.  The claim has now returned to the Board for a third time and is ready for adjudication. 

A claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Despite the Veteran's statements of how his cervical spine disability affects his ability to work, unemployability is not currently at issue.  The Veteran works as a full-time instructor in the Junior Reserve Officers' Training Corps in a local high school.   Accordingly, the Board finds an implied TDIU claim is not presently of record. 



FINDINGS OF FACT

1.  Prior to October 2, 2012, the Veteran's cervical spine disability is characterized by pain on movement and limited range of motion with forward flexion at 40 degrees.  

2.  Since October 2, 2012, the Veteran's cervical spine disability continued to be characterized with pain on movement and limited range of motion with forward flexion at 30 degrees.  


CONCLUSIONS OF LAW

1.  Prior to October 2, 2012, the criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  Since October 2, 2012, the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Cervical Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine and are rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The rating criteria provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran developed moderate large disk herniation at C4-C5 and compression of existing nerve root and C6-C7 due to a combination of physical training and a fall during service in the early 1990s.  Despite treatment including anti-inflammatory medications, physical therapy and traction, the Veteran complained of continued pain and limited range of motion in his neck that prevented him from engaging in a number of activities at work and at home.  Due to the absence of post-service treatment, the Board relied on four VA examinations conducted through the Veteran's appeal period in conjunction with the Veteran's lay statements regarding worsening.  Although an increase in severity has been recognized by VA with an award of a higher 20 percent rating for the period since October 2, 2012, the Board finds that the Veteran is not entitled a higher rating during that period or any prior period.

Prior to October 2, 2012

After the Veteran submitted his initial claim for service connection in October 2008, VA sent the Veteran to a compensation and pension (C&P) examination of the spine to determine the severity of his claim disability due to the lack of medical evidence appropriate to rate his claim.  Range of motion tests were consistent with a 10 percent rating with forward flexion at 40 degrees; lateral flexion bilaterally at 40 degrees each; lateral rotation bilaterally at 70 degrees each, and extension at 40 degrees.  The examiner evaluated the Veteran's neck for any additional range of motion limitations with repetitive movements, but found none.  He did not have any additional pain, fatigue, weakness or lack of endurance, and did not need to use any assistive device such as a neck brace, which would demonstrate a more severe injury.  At this time, the Veteran told the examiner that he had no flare ups. 

A second examination was conducted in May 2012 after the Veteran complained of worsening of his condition including the presence of a shooting pain in his head when turning his neck, and limited ability to engage in certain exercises.  Even with a slight decline in range of motion, the range of motion results continued to be consistent with a 10 percent rating rather than a higher 20 percent rating with forward flexion at 40 degrees extension; hyperextension at 50 degrees; right lateral flexion at 40 degrees each, left lateral flexion at 30 degrees; right lateral rotation at 70 degrees and left lateral rotation at 60 degrees.  The examiner did not observe any additional limits in range of motion, pain, weakness or fatigue with repetitive movement of the neck.   Sensory testing conducted of the Veteran's arms showed no decrease in sensation despite the Veteran's reports of worsening numbness in the left arm and hands.   

Due to a diagnosis for intervertebral disc syndrome, as seen in the service treatment records, the Board considered the applicability of the alternative rating schedule for spine disabilities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5235-5243.  The Board finds this rating schedule in applicable to the instant case.  This rating schedule requires incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires physician prescribed bed rest and treatment.  Id., Note (1).  Although the Veteran has complained of neck pain flare-ups, the Veteran has never required physician prescribed bed rest or hospitalization for his disability based on statements made by the Veteran to the VA C&P examiners from the November 2008 and May 2012 examinations.    

Additionally, the Board considered the presence of secondary impairments including neurological abnormalities as claimed by the Veteran for a possible separate rating, but found none.  Although the Veteran has complained of residual numbness in his left arm and hand, sensory tests performed in both the November 2008 and May 2012 C&P examinations revealed no objective evidence of a neurological deficit of either arm.  The Veteran had a history of migraines, but VA examination in November 2008 determined that they were not related to any service-connected disability.  

Since October 2, 2012

The Veteran is rated at 20 percent beginning October 2, 2012, based on the results of the October 2012 VA C&P examination.  Based on the results of this examination, the Veteran saw additional declines in the range of motion of the cervical spine.  The cervical flexion reduced to 30 degrees; right and left lateral
to 20 degrees each; right and left rotation to 50 degrees each; and extension to 30 degrees.  The examiner observed pain in the cervical spine with facial wincing with movement of the neck.  Despite these reductions, the Veteran did not experience any additional pain, fatigue, weakness or lack of endurance after three repetitions.  A higher 30 percent rating is not available to the Veteran based on this examination because his forward flexion was not 15 degrees or less and there is no evidence of favorable ankylosis. 

The Veteran underwent a second VA examination in February 2014, which actually demonstrated an improvement over the October 2012 examination with forward flexion at 45 degrees; extension at 45 degrees; right lateral flexion at 45 degrees; left lateral flexion at 45 degrees; right lateral rotation at 80 degrees; and left lateral rotation at 75 degrees, which is consistent with a lower 10 percent rating, rather than the 20 percent, he is currently rated at.  As with the previous examinations, no additional pain, fatigue, weakness or lack of endurance was observed after three repetitions.  Furthermore, there was no evidence of localized tenderness, abnormal gait resulting from the cervical spine disability; muscle spasms, or evidence of guarding.  Muscle strength was full throughout at 5/5.  

Even though the Veteran's cervical spine motion had improved since the October 2012 examination, x-rays in February 2014 showed straightening of the normal cervical lordosis, warranting continuation of the 20 percent rating. 

The Board also looked to the applicability of IVDS for this period.  However due to the lack of physician prescribed bed rest or hospitalizations during this period, the Board finds this rating criteria inapplicable.  In addition, due to the lack of objective evidence of neurological defects related to the cervical spine, separate ratings are not warranted.  The 2014 VA examination showed normal reflexes throughout, as well as a normal sensory examination.  It was specifically noted there were no signs of symptoms of radiculopathy or any other neurological abnormalities.  

In conclusion, the Veteran's ratings are maintained for the period prior to October 2, 2012 and since that date.  The Board in furtherance of the Veteran's claim also looked to extraschedular consideration as a way for the Veteran to achieve a higher rating.  
 


B.   Extraschedular Considerations 

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of the cervical spine disability to the rating schedule, the degree of disability presented throughout the entire appeals period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The rating criteria used focuses on range of motion which encompasses pain to the extent it affects range of motion.  Based on the examination reports covering the entire appeal period, the severity is consistent with a 10 percent rating for the period prior to October 2, 2012 and a 20 percent rating since that date.  Accordingly, no higher rating is warranted.  

Even if the Board was convinced that the Veteran's statements of decreased activities, chronic pain and limited range of motion were sufficient to warrant review of the second step in either claim, the Veteran's claim for extraschedular consideration for his cervical spine disability continues to fail.  

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the cervical spine disability.  Additionally, he reports not taking any medication or current treatment for the cervical spine disability.  Although the Veteran reports some difficulties in conducting the duties of his job as an instructor, he has told VA examiners that he never misses a day of work.  Notwithstanding the claimed symptoms, this disability has not impaired his ability to sustain full-time employment.   

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for either the Veteran's cervical spine disability or right carpal tunnel disability is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  

II.  VA's Duties to Notify and Assist 

Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Here, full VCAA notice occurred prior to RO's initial adjudicatory action in October 2008.  Moreover, the claims for initial ratings herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 69 Fed. Reg. 25180 (2004); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, as provided by the Veteran, service personnel records, and post-service treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded four VA examinations each for his service-connected cervical spine disability in November 2008, May 2012, October 2012, and February 2014.  The examiners, medical professionals, interviewed the Veteran and conducted appropriate tests, which were adequate for rating purposes.  Any deficiencies noted regarding earlier examinations have been cured with more recent examination reports.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  With all relevant documentation obtained, the Board finds that no further development is required. 


ORDER

Prior to October 2, 2012, entitlement to an initial rating in excess of 10 percent for a cervical spine disability is denied.

Since October 2, 2012, entitlement to a rating in excess of 20 percent for a cervical spine disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


